Citation Nr: 0601580	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  He died on November [redacted], 1982.  The appellant 
is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In a rating decision of January 1983, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant (the widow of the veteran) 
voiced no disagreement with that denial of benefits, which 
has now become final.  Since the time of the January 1983 
rating decision, the appellant has submitted additional 
evidence in an attempt to reopen her claim.  

By the October 2002 rating decision, the RO found that new 
and material evidence had been received regarding the claim 
for entitlement to service connection for the cause of the 
veteran's death, but denied the underlying service connection 
claim on the merits.  The current appeal ensued.   However, 
despite the determination reached by the RO, the Board must 
first find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1982.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death  was cardiac arrest, due to, or 
as a consequence of, arteriosclerotic coronary disease.  
Other significant conditions contributing to death, but not 
related to the cause of death, were chronic alcoholism and 
cirrhosis.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, evaluated as 
100 percent disabling; and malaria, evaluated as 
noncompensably disabling.  

4.  In a rating decision of January 1983, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

5.  Evidence received since the time of the RO's January 1983 
decision denying entitlement to service connection for the 
cause of the veteran's death is neither duplicative nor 
cumulative, and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran's service-connected psychiatric disability as 
likely as not caused or contributed substantially or 
materially to his death from arteriosclerotic coronary 
disease leading to a fatal cardiac arrest.  


CONCLUSIONS OF LAW

1.  The decision of the RO in January 1983 denying the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for the cause of the veteran's death in 
January 1983 is both new and material, and sufficient to 
reopen the appellant's claim.  38 U.S.C.A. §§ 1310, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2001), 3.312 (2005).  

3.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2005).  The 
notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Due to the 
fully favorable disposition of the claim for service 
connection for the cause of the veteran's death, no further 
discussion of the various provisions of the VCAA is 
necessary.

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
cardiovascular disease or any disorder of the liver.  In a 
Report of Medical Survey dated in September 1945, it was 
noted that the veteran had 20 months of service, with 11 
months of overseas duty, including combat on Okinawa.  
Reportedly, the veteran had been placed on the sick list in 
mid-May 1945 following a blast concussion on Okinawa preceded 
by 44 days of combat duty.  At the time of admission, the 
veteran complained of nervousness, vomiting, and headaches.  
The pertinent diagnosis was anxiety psychoneurosis.  No 
cardiovascular disease or disorder of the liver was in 
evidence.  

In a rating decision of February 1946, the RO granted service 
connection for anxiety neurosis, felt to be the result of 
combat service.  

A VA general medical examination conducted in June 1946 was 
negative for any cardiovascular disability or liver disorder.  

A VA psychiatric examination conducted in June 1947 was 
significant for a diagnosis of psychoneurosis, anxiety, 
caused by combat.  

In a report of medical history dated in May 1948, the veteran 
complained of pain and/or pressure in his chest.  

A VA general medical examination of August 1948 was negative 
for cardiovascular disease or any liver disability.  

Following a VA psychiatric examination of July 1951, the 
veteran received a diagnosis of schizophrenic reaction.  

In a rating decision of August 1951, it was noted that a 
prior rating was being amended to reflect the veteran's new 
diagnosis of schizophrenic reaction.  

In a rating decision of December 1973, the veteran was 
awarded a 100 percent schedular evaluation for service-
connected simple schizophrenic reaction.  

The veteran died on November [redacted], 1982.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was cardiac arrest due to, or as a consequence of, 
arteriosclerotic coronary disease.  In a rating decision of 
January 1983, the RO denied entitlement to service connection 
for the cause of the veteran's death.  The decision noted 
that service medical records were negative for any of the 
conditions indicated as causative or contributing to the 
veteran's death.  Based upon pertinent evidence, it was 
concluded that there was no evidence to show that the 
veteran's service-connected disabilities materially 
contributed to his death.  

Received in June 2000 were various articles purporting to 
show a causal relationship between psychiatric/psychological 
disabilities and hypertension.  

Received in July 2000 was a May 1998 article purporting to 
show that stress was a significant risk factor in the 
development of cardiovascular disorders.  

In correspondence of October 2000, a VA physician wrote that 
he had been asked to render an opinion regarding the 
veteran's death at a relatively young age of cardiac disease, 
and the relationship, if any, between that cardiac disease 
and the veteran's service-connected disability.  According to 
the VA physician, the veteran was "completely service-
connected" for a nervous condition, which was "undoubtedly" 
post-traumatic stress disorder.  This was reportedly brought 
about by having served meritoriously as a young man in some 
of the fiercest fighting in the Pacific Theater during World 
War II.  According to the VA physician, there was "ample 
evidence" that post-traumatic stress disorder increased 
cardiac risk factors, and was associated with a reduced life 
expectancy.  In the opinion of the physician, it was 
"entirely likely" that severe, continuing emotional stress 
secondary to the veteran's service-connected nervous disorder 
(which is to say, "nervousness" or post-traumatic stress 
disorder) played an important contributing role in the 
subsequent development of his cardiovascular disease.  
Moreover, there was precedent within the VA supporting the 
link between post-traumatic stress disorder and 
cardiovascular disease.  In the opinion of the VA physician, 
the veteran's death from cardiac arrest due to 
arteriosclerotic heart disease was related to his service-
connected "psychiatric" disability.  

In February 2005, the Board requested the opinion of 
independent medical expert in the field of 
cardiology/cardiovascular disease as to whether it was at 
least as likely as not the case that the veteran's service-
connected psychiatric disorder caused or contributed 
substantially or materially to his death from 
arteriosclerotic coronary disease leading to cardiac arrest.  

In correspondence of September 2005, an independent medical 
specialist in the field of cardiovascular medicine wrote 
that, following a review of the veteran's record, it was his 
opinion that the veteran suffered from a severe "nervous 
condition" which would most likely have been diagnosed in the 
modern era as post-traumatic stress disorder.  It was further 
the opinion of the independent medical expert that, having 
worked in the field of cardiovascular medicine for many 
years, and having reviewed pertinent literature, including 
that provided in the veteran's record, the veteran's 
psychological condition was very likely to have contributed 
to his hypertension, which was a major risk factor for 
coronary heart disease and subsequent cardiac arrest.  
According to the independent medical expert, the veteran's 
(service-connected) "post-traumatic stress disorder" at least 
as likely as not materially contributed to his death from 
arthrosclerotic coronary artery disease leading to cardiac 
arrest.  The physician further commented that, in light of 
his findings, his opinion was consistent with that expressed 
by a previous VA physician that nervousness or post-traumatic 
stress disorder had played an important contributing role in 
the subsequent development of cardiovascular disease for the 
veteran.  While the independent medical expert did not have 
access to every single detail of the veteran's medical 
history, medical records made available to him were adequate 
for him to reach the aforementioned conclusion.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's 
service-connected psychiatric disorder caused or contributed 
substantially or materially to the coronary artery disease 
which ultimately led to his fatal cardiac arrest.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Moreover, where 
a veteran served 90 days or more during a period of war, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Finally, service connection may be granted for 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service--connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).  There are primary causes of death 
which by their very nature, are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2005).  

However, once service connection for the cause of the 
veteran's death has been denied by a decision of the RO, that 
decision (absent disagreement by the appellant within one 
year), is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for service connection for the cause of the veteran's 
death has been previously denied, and that decision becomes 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2003).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision in 
January 1983, it was determined that the veteran's service-
connected psychiatric disability played no part in his death 
from arteriosclerotic heart disease leading to a fatal 
cardiac arrest.  That decision was based upon a review of 
service medical records, as well as various VA and private 
treatment records and examination reports.  Upon being 
notified of the RO's decision, the appellant voiced no 
disagreement with the denial of benefits.  Accordingly, the 
January 1983 decision denying entitlement to service 
connection for the cause of the veteran's death became final.  

Evidence received since the time of that rating decision, 
consisting of various articles, the statement of a VA 
physician, and the opinion of the independent medical expert, 
are "new" in the sense that they were not previously of 
record, and most certainly "material."  In that regard, the 
medical opinions provide opinions linking the veteran's heart 
disease to his psychiatric disorder.  Under such 
circumstances, the Board is of the opinion that new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for the cause of the veteran's death 
has been presented, and that the claim is, therefore, 
reopened.  

The case does not end with the finding that new and material 
evidence has been submitted, and the Board will now consider 
the claim on the merits.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
cardiovascular or liver disease.  Nonetheless, it is clear 
that, while in service, the veteran participated in extensive 
combat, resulting in a psychiatric disability.  While at the 
time of his death, the veteran was in receipt of a 
100 percent evaluation for service-connected schizophrenic 
reaction, the original grant of service connection was for an 
anxiety neurosis, clearly the result of inservice combat.  

The Board observes that, in correspondence of October 2000, a 
VA physician wrote that the veteran's service-connected 
"nervous condition" was "undoubtedly" post-traumatic stress 
disorder brought about by "fierce fighting" in the Pacific 
Theater during World War II.  In the opinion of that 
physician, there was ample evidence that post-traumatic 
stress disorder increased cardiac risk factors, and was 
associated with reduced life expectancy.  Also noted was that 
it was "entirely likely" that the severe continuing emotional 
stress associated with the veteran's service-connected 
psychiatric disability had played an important contributing 
role in the subsequent development of his cardiovascular 
disease.  According to that physician, the veteran's death 
from cardiac arrest due to arteriosclerotic heart disease was 
related to his service-connected (psychiatric) disability.  

In an attempt to further clarify the etiology of the 
veteran's fatal cardiovascular disease because the veteran's 
service-connected condition was schizophrenic reaction and 
not PTSD, the Board, in February 2005, sought the opinion of 
an independent medical expert.  That expert, in 
correspondence of September 2005 indicated that, in his 
opinion, the veteran suffered from a severe "nervous 
condition" which would most likely have been diagnosed in 
modern times as post-traumatic stress disorder.  That expert 
was further of the opinion that the veteran's service-
connected psychiatric disability as likely as not materially 
contributed to his death from arthrosclerotic coronary artery 
disease leading to cardiac arrest.  

Based on the above findings, the Board is compelled to 
conclude that the veteran's service-connected psychiatric 
disability did, in fact, cause or contribute substantially or 
materially to his death from coronary artery disease leading 
to cardiac arrest.  Accordingly, service connection for the 
cause of the veteran's death  is in order.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened. 

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


